994 F.2d 844
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.UNITED STATES of America, Appellee,v.Bruce E. FRANKS, Appellant.
No. 92-3042.
United States Court of Appeals,Eighth Circuit.
Submitted:  April 30, 1993.Filed:  May 5, 1993.

Before FAGG, BEAM, and HANSEN, Circuit Judges.
PER CURIAM.


1
Bruce E. Franks appeals from the district court's1 judgment revoking his supervised release.  Franks argues that the district court erred in accepting his confession to violating the conditions of his supervised release, because he did not knowingly and intelligently waive his right to a revocation hearing.


2
Federal Rule of Criminal Procedure 32.1(a)(2) provides that a defendant may waive a revocation hearing.  Franks's attorney waived the hearing on the record, and Franks is bound by the acts of his attorney.   See Link v. Wabash R.R., 370 U.S. 626, 633-34 (1962).  Franks does not claim that his counsel was ineffective, nor could he raise this claim on direct appeal under the circumstances of this case.   See United States v. Gallegos-Torres, 841 F.2d 240, 242-243 (8th Cir. 1988).


3
Accordingly, we affirm.



1
 The Honorable George F. Gunn, Jr., United States District Judge for the Eastern District of Missouri